                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 JOSEPH K. NORRIS,                                 )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )   No. 3:20-cv-00182
                                                   )   Judge Trauger
 CORE CIVIC, et al.,                               )
                                                   )
         Defendants.                               )


                                 MEMORANDUM AND ORDER

        Joseph K. Norris, an inmate at Trousdale Turner Correctional Center in Hartsville,

Tennessee, filed this pro se civil rights action under 42 U.S.C. § 1983 against Core Civic, Warden

Washburn, and Dr. Levck. (Doc. No. 1.) The plaintiff also filed an application to proceed in this

court without prepaying fees and costs. (Doc. No. 2.) The complaint is before the court for an

initial screening, as required by the Prison Litigation Reform Act (“PLRA”). And as explained

below, the complaint fails to state a claim upon which relief may granted in its current form, but

the plaintiff will be granted an opportunity to file an amended complaint in accordance with the

instructions at the end of this order.

I.      Application to Proceed as a Pauper

        The court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). The plaintiff’s application to proceed as a pauper (Doc. No. 2) and certified trust

account statement (Doc. No. 3) reflect that he is unable to pay the full filing fee in advance.

Accordingly, the application (Doc. No. 2) is GRANTED. The plaintiff is nonetheless required to

pay the “full amount of the filing fee,” 28 U.S.C. § 1915(b)(1), and so the $350.00 filing fee is

ASSESSED as follows:
       The custodian of the plaintiff’s inmate trust account is DIRECTED to submit to the Clerk

of Court, as an initial payment, “20 percent of the greater of—(A) the average monthly deposits to

the [plaintiff’s] account; or (B) the average monthly balance in the [plaintiff’s] account for the 6-

month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(b)(1). After

the initial filing fee is fully paid, the trust account officer must withdraw from the plaintiff’s

account and pay to the Clerk monthly payments equal to 20% of all deposits credited to the

plaintiff’s account during the preceding month, but only when the amount in the account exceeds

$10. These payments must continue until the $350.00 filing fee is paid in full. Id. § 1915(b)(2).

       The Clerk of Court is DIRECTED to send a copy of this order to the Trousdale Turner

Correctional Center in Hartsville, Tennessee, to ensure that the custodian of the plaintiff’s inmate

trust account complies with the portion of 28 U.S.C. § 1915 pertaining to the payment of the filing

fee. If the plaintiff is transferred from his present place of confinement, the custodian of his inmate

trust account MUST ensure that a copy of this order follows the plaintiff to his new place of

confinement for continued compliance with this order. All payments made in compliance with this

order must clearly identify the plaintiff’s name and the case number as shown on the first page of

this order, and must be mailed to: Clerk, United States District Court, Middle District of Tennessee,

801 Broadway, Nashville, TN 37203.

II.    Initial Review

       Under the PLRA, the court must review and dismiss the complaint if it is frivolous or

malicious, fails to state a claim, or seeks monetary relief from an immune defendant. 28 U.S.C. §

1915A. In doing so, the court applies the same standard as under Rule 12(b)(6) of the Federal

Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The court therefore

accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the factual



                                                  2
allegations in [the] complaint to determine if they plausibly suggest an entitlement to relief.’”

Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

681 (2009)). An assumption of truth does not extend to allegations that consist of legal conclusions

or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Additionally, a pro se pleading must be

liberally construed and “held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Here, the allegations in the complaint are difficult to comprehend, given the plaintiff’s

handwriting and the style of spelling, punctuation, and grammar. Nonetheless, the plaintiff seems

to allege several ways in which Trousdale Turner staff have harmed his health and safety. This

includes: removing the plaintiff from “Boost drinks” that help him maintain a healthy weight;

putting onion or pickle, which he cannot eat, in his food; failing to give him food at the proper

meal times; causing him to be stabbed twice by other inmates; failing to give him medication on

certain days; giving him ineffective medication; failing to treat his broken hand; and improperly

placing him on the “top floor,” as heights can increase risks associated with his underlying medical

conditions. (Doc. No. 1 at 6–8.) The plaintiff alleges that his medical conditions include sickle cell

anemia, seizures, glaucoma, high blood pressure, and psychological problems. (Id. at 8.) The

plaintiff also alleges that unnamed TTCC staff members have used racial slurs against him, and

that he has not received responses to grievances. (Id. at 6, 8.)

       The plaintiff brings this action under 42 U.S.C. § 1983 to assert claims for the violation of

his civil rights. “There are two elements to a [Section] 1983 claim. First, a plaintiff must allege

that a defendant acted under color of state law. Second, a plaintiff must allege that the defendant’s

conduct deprived the plaintiff of rights secured under federal law.” Handy-Clay v. City of



                                                  3
Memphis, Tenn., 695 F.3d 531, 539 (6th Cir. 2012) (citing Fritz v. Charter Twp. of Comstock, 592

F.3d 718, 722 (6th Cir. 2010)).

         The plaintiff names three defendants to this action: Core Civic, Warden Washburn, and Dr.

Levck. The complaint fails to state a claim under Section 1983 against all three.

         First, the Court takes judicial notice that CoreCivic is the private entity contracted to

manage Trousdale Turner Correctional Center.1 Because it “performs the traditional state function

of operating a prison,” CoreCivic “acts under the color of state law for purposes of [Section] 1983.”

Thomas v. Coble, 55 F. App’x 748, 748 (6th Cir. 2003) (citing Street v. Corr. Corp. of Am., 102

F.3d 810, 814 (6th Cir. 1996)). To state a claim against CoreCivic, however, the plaintiff must

allege that his “‘constitutional rights were violated and that a policy or custom’ of [CoreCivic]

‘was the moving force behind the deprivation of [his] rights.” Savoie v. Martin, 673 F.3d 488, 494

(6th Cir. 2012) (quoting Miller v. Sanilac Cty., 606 F.3d 240, 255 (6th Cir. 2010)). And here, the

plaintiff does not allege that any of the conduct in the complaint is attributable to a policy or custom

of CoreCivic. CoreCivic is thus subject to dismissal as a party at this time.

         Next, the plaintiff brings this action against Warden Washburn and Dr. Levck in their

individual capacities. (Doc. No. 1 at 2.) But beyond naming them as defendants, the plaintiff does

not refer to them again in the complaint. To the extent that the plaintiff seeks to hold either

Washburn or Dr. Levck liable based on their positions as supervisors at Trousdale Turner, “Section

1983 liability must be premised on more than . . . the right to control one’s employees.” Everson

v. Leis, 556 F.3d 484, 496 (6th Cir. 2009) (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.



1
 The court “may take judicial notice of ‘a fact that is not subject to reasonable dispute’ either because such a fact ‘is
generally known’ or ‘can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.’” Davis v. City of Clarksville, 492 F. App’x 572, 578 (6th Cir. 2012) (quoting Fed. R. Evid. 201(b)). The
Tennessee Department of Correction website reflects that Trousdale Turner is managed by CoreCivic, a private
corrections management firm. Trousdale Turner Correctional Center, TENNESSEE DEPARTMENT OF CORRECTION,
https://www.tn.gov/correction/sp/state-prison-list/trousdale-turner-correctional-center (last visited Mar. 11, 2020).

                                                           4
1999)). A claim against a supervisor “must fail . . . unless ‘the supervisor encouraged [a] specific

incident of misconduct or in some other way directly participated in it.’” Cardinal v. Metrish, 564

F.3d 794, 802–03 (6th Cir. 2009) (quoting Combs v. Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002)).

       Here, the plaintiff does not make any factual allegations against Warden Washburn and Dr.

Levck, much less allege that they directly participated in any specific instances of unconstitutional

conduct. Even under the liberal standards for pro se pleadings, “[m]erely listing names in the

caption of the complaint and alleging constitutional violations in the body of the complaint is not

enough to sustain recovery under [Section] 1983.” Gilmore v. Corr. Corp. of. Am., 92 F. App’x

188, 190 (6th Cir. 2004) (citing Flagg Bros. v. Brooks, 436 U.S. 149, 155–57 (1978)). Accordingly,

Warden Washburn and Dr. Levck are also subject to dismissal from this action.

       For all of these reasons, the complaint fails to state a claim against the named defendants.

Rather than dismiss the entire action at this time, however, the court will allow the plaintiff an

opportunity to file an amended complaint. See LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir.

2013) (“[U]nder Rule 15(a) a district court can allow a plaintiff to amend his complaint even when

the complaint is subject to dismissal under the PLRA.”). Accordingly, the Clerk is DIRECTED

to mail the plaintiff another blank “Complaint for Violation of Civil Rights Filed Pursuant to 42

U.S.C. § 1983.”

III.   Instructions to the Plaintiff

       To proceed in this action, the plaintiff MUST use the form provided to file an amended

complaint. Any amended complaint must be received in this court within 28 DAYS of the date this

order is entered on the docket and must include the assigned case number, No. 3:20-cv-00182.

       In the area designated for identification of defendants, or on a separate page if necessary,

the plaintiff should identify all specific individuals against whom he seeks relief for the misconduct



                                                  5
alleged in the complaint. In the area designated for the statement of facts, the plaintiff should

clearly explain how the specific actions or inactions of each defendant violated his constitutional

rights. If the plaintiff runs out of space on the complaint form, he may attach additional sheets to

the complaint form for the purpose of presenting his claims. The plaintiff is reminded that his

handwriting should be clear and legible.

       The plaintiff is warned that, if he does not comply with these instructions within the

specified period of time, the court will dismiss this action for failure to state a claim, failure to

comply with the instructions of the court, and failure to prosecute. 28 U.S.C. § 1915(e)(2)(B).

       It is so ORDERED.


                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge




                                                 6
